United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-41108
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EFRAIN MENDEZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-03-CR-58-1
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Efrain Mendez appeals his sentence following a guilty plea

to possession with intent to distribute cocaine.    21 U.S.C.

§§ 841(a)(1), (b)(1)(A).    Mendez challenges the district court’s

finding that he did not meet the requirement of the “safety

valve” provision, U.S.S.G. § 5C1.2(a)(5), that he truthfully

provide the Government with all information and evidence he had

concerning the offense.    The district court did not err in

finding that Mendez did not meet the safety valve criteria in


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-41108
                               -2-

U.S.S.G. § 5C1.2 as would qualify him for a two-level downward

adjustment pursuant to U.S.S.G. § 2D1.1(b)(6).   See United States

v. Lopez, 264 F.3d 527, 529-30 (5th Cir. 2001); United States v.

Flanagan, 80 F.3d 143, 145-47 (5th Cir. 1996).

     AFFIRMED.